Title: John Floyd to James Madison, 29 February 1832
From: Floyd, John
To: Madison, James


                        
                            
                                
                            
                            
                                
                                    [Richmond 
                                
                                February 29, 1832]
                            
                        
                         IN THE NAME OF THE COMMONWEALTH OF VIRGINIA, To James Madison Esquire, Greeting:
                        KNOW YOU, That our Governor, in pursuance of the provisions of an Act of the General Assembly, entitled, "An
                            Act for establishing an University," doth hereby constitute and appoint you, the said James Madison a VISITOR of the
                            University of Virginia, with all the powers vested by law in the office of Visitor of the said University. And you are
                            hereby authorized to proceed in the execution of the said office, according to law.
                        In testimony whereof, These our Letters are sealed with the Seal of the
                            Commonwealth, and made patent. WITNESS, John Floyd Esquire, our said Governor, at Richmond, this 29th day of February in
                            the year of our Lord one thousand eight hundred and thirty two and of the Commonwealth the fifty sixth
                        
                            <seal>
                                John Floyd
                            
                        
                    